Fourth Court of Appeals
                               San Antonio, Texas
                                    February 27, 2020

                                   No. 04-19-00649-CR

                              Marcus Chavez PONCIANO,
                                      Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR5316
                        Honorable Frank J. Castro, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
appellant’s brief is due on or before March 30, 2020. No further extensions.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2020.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court